DETAILED ACTION

Continuation
This application is a continuation application of U.S. Application No. 16/047,315 filed on 27 July 2018, now U.S. Patent 10,475,068 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.


Status
This communication is in response to the application filed on 11 November 2019. Claims 1-20 are pending and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Applicant’s claim for the benefit via the Parent Application under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/538,060, filed on 28 July 2017, is acknowledged.


Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 


Claims 5-6, 8-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the domain associated with the publisher” in the second to third lines. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the one or more metadata items” in the first line. There is insufficient antecedent basis for this limitation in the claim. Parent claim 3 recites metadata extraction and multiple items to extract, not “one or more”. Further the Examiner is also uncertain whether “the one or more metadata items” indicated at claim 6 is in addition to, or in the alternative to, the items listed at parent claim 3.
Since some items of metadata are repeated (e.g., at least a street address being a physical location, phone/telephone number) and “any combination thereof” is indicated, claim 6 is interpreted as not reciting a further limitation.

Claims 8 and 10 each recite the limitation "the offer information” in the first line. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 8, but does not resolve the above issues and inherits the deficiencies of the parent claim(s); therefore claim 9 is also indefinite.

Claims 19 and 20 each recite the limitation "the second text data" in the first line of claim 19 and the second line of claim 20. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the text" in the third line; however, there is at least text recognition, first text, second text, and common text recited in previous claims, as well as first text that is not included in the second text, and at least text recognition, first text, second text, and first text that is not included in the second text just within claim 20 and/or parent claim 15. There is insufficient antecedent basis for this limitation of “the text” in the claim, and there is also at least three different “text[s]” that this term may be referencing.
For purposes of examination, the Examiner is interpreting this to include a determination whether to include any of the various text content.

Claims 6 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 6 recites the limitation "the one or more metadata items” in the first line, where parent claim 3 recites metadata extraction of at least a street address as being a physical location and a phone/telephone number as being required. Since 

Claim 12 recites that “the data indicative of the content comprises metadata associated with the content”; however, parent independent claim 3 already recites initiating metadata extraction from the data indicative of the content as well as the generated advertisement comprising extracted metadata. Therefore, claim 12 does not recite a further limitation and fails to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a computer-readable storage device (claims 1-2, where “A computer-readable or processor-readable storage device is not a signal” at Applicant ¶ 0091 indicates that this is non-transitory), an apparatus (claims 3-14), and a method (claims 15-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising: obtaining advertisement data indicative of content to be published by a print publisher; initiating a text recognition operation on the obtained advertisement data, the first text recognition operation outputting first text data; initiating metadata extraction operation on the obtained advertisement data, the metadata extraction operation identifying one or more websites, one or more phone numbers, one or more physical locations, and one or more social media accounts associated with the advertisement data; extracting one or more images from the obtained advertisement data; generating dynamic digital advertisement comprising one or more extracted images, one or more extracted metadata, and one or more portions of the extracted text; webpage that is comprised of one or more other digital advertisements.
Independent claim 3 is directed to an apparatus comprising: a processor; and a memory storing instructions executable by the processor to perform operations comprising the activities indicated at claim 1 above:  Independent claim 15 is directed to a method comprising the same activities or operations as indicated at claim 1 above.
The dependent claims (claims 2, 4-14, and 16-20) appear to merely indicate the domain of the directory website (claims 2 and 5), the advertisement data comprising the print advertisement and associated data (claim 4), the print advertisement is to be published in a newspaper (claim 5), the metadata to be extracted (e.g., name, address, phone number, date range, etc.) (claim 6), the image being a logo, photograph, or drawing (claim 7), the offer being of a good or service (claim 8) and having an expiration or validity date (claim 9), the offer comprising a coupon (claim 10), the data indicative of the content being a multi-layer file including a hidden layer and extracting from the hidden layer (claims 11, 17-19), the data indicative of the content being metadata (claim 12) including run date information and/or a content identifier (claim 13), and/or extracting a first and second version of an image having different resolutions (claim 14), text recognition being OCR (claim 16), and/or that first text data is not included in second text data and determining whether to include text data based on confidence, and therefore only limit the application of the idea. As 
The claim elements may be summarized as the idea of generating a digital advertisement by reading or copying a print advertisement; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …)” grouping of subject matter:
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are using a computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations as indicated, and that the generated advertisement is digital and placed on a directory webpage, and an apparatus comprising: a processor; and a memory storing instructions executable by the processor performing the activities (as at claim 3).  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are considered to be encompassed by the implementation of the abstract idea and therefore only limit the application of the idea, and do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.


NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Flake et al. (U.S. Patent Application Publication No. 2008/0151315, hereinafter Flake) or, in the alternative, under 35 U.S.C. 103 as obvious over Flake in view of Patel et al. (U.S. Patent Application Publication No. 2016/0117739, hereinafter Patel).

Claim 1: Flake discloses a computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations (see at least, e.g., ¶¶ 0023, “the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed subject matter”, 0084, servers performing operations, 0087, “a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods”, ; citation by number only hereinafter) comprising:
obtaining advertisement data indicative of content to be published by a print publisher (0028, “identify one or more suitable entities …. For example, suitable entity 110 can be an electronic representation of some object that is apparent in print-based media 104. In particular, suitable entity 110 will typically be, e.g., an advertisement that accompanies the original print-based media 104”);
initiating a text recognition operation on the obtained advertisement data, the first text recognition operation outputting first text data (0046, “conversion component 102 can intelligently convert print-based media 104 to electronic media 106 by utilizing optical character recognition (OCR) techniques for converting text portions of the media 104 into machine-editable text, and including machine learning 
initiating metadata extraction operation on the obtained advertisement data (0026, “collect two-dimensional data (e.g., media data, images, video, photographs, metadata, etc.)”, 0055, “collect a plurality of two dimensional (2D) content (e.g. media data, images, video, photographs, metadata, etc.)”), 
extracting one or more images from the obtained advertisement data (0026, “collect two-dimensional data (e.g., media data, images, video, photographs, metadata, etc.)” and also image data, 0055, “collect a plurality of two dimensional (2D) content (e.g. media data, images, video, photographs, metadata, etc.)”);
generating dynamic digital advertisement comprising one or more extracted images, one or more extracted metadata, and one or more portions of the extracted text (0027, “convert existing electronically stored media into electronic media”, 0028, “suitable entity 110 will typically be, e.g., an advertisement that accompanies the original print-based media 104”, 0032, “system 300 can include modification component 302 that can replace tagged entity 304 (e.g., suitable entity 110 tagged by remastering component 108) with updated entity 306 in order to produce updated media 308”, 0035-0036, as indicating examples of an entity, e.g., an advertisement that is/are extracted, stored, updated and inserted in updated edition);
categorizing the digital advertisement into advertisement categories (0029, “category of suitable entity”, 0031, 0033, catalog by classification, 0059, “updateable media produced at act 804 can be categorized based upon the print-based media”); and

Flake, however, does not appear to explicitly disclose the metadata extraction operation identifying one or more websites, one or more phone numbers, one or more physical locations, and one or more social media accounts associated with the advertisement data. The Examiner notes, however, that the metadata is literally just text or information relating to the advertisement itself, but with no functional relationship to the extraction process; therefore, whether the metadata identifies a website, phone number, physical location, and/or a social media account is considered nonfunctional descriptive matter that may be granted little if any patentable weight per MPEP § 2111.05.
Nevertheless, Patel teaches that “content items may be … advertising” (Patel at 0025) and storing content metadata in a data store, where the metadata may include “locations related to the content item (e.g., set location, stadium, physical or virtual retail locations), product information (e.g., cost, availability, quantity, brand names) social and/or interactive media information (e.g., usernames, handles, e-mail addresses, telephone numbers, websites), or any other information” (Patel at 0027) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content conversion of Flake, if needed – should the metadata not be considered nonfunctional descriptive matter, with the metadata of Patel in order to store metadata including a website, phone number, physical location, and/or a social media account (per Patel) so that the metadata extraction of Flake would then extract this metadata per the combination so as to enable switching of content.
The rationale for combining in this manner is that storing metadata including a website, phone number, physical location, and/or a social media account (per Patel) so that the metadata extraction of Flake would then extract this metadata per the combination would be applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable switching of content as explained above.

Claims 3 and 15 are rejected on the same basis as claim 1 above since Flake discloses an apparatus comprising: a processor; and a memory storing instructions 

Claim 4: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein advertisement data comprises a print advertisement and associated data (Flake at 0027, 0030, “print-based media”). 

Claim 6: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein the one or more metadata items is comprised of an entity name, a street address (Patel at 0027, “locations related to the content item (e.g., set location, stadium, physical or virtual retail locations)” as a street address; as combined above and using the rationale as at the combination above), a date or date range (Patel at 0027, timestamp as indicating date; as combined above and using the rationale as at the combination above), a telephone number (Patel at 0027, “telephone numbers” ; as combined above and using the rationale as at the combination above), an e-mail address (Patel at 0027, “e-mail addresses” ; as combined above and using the rationale as at the combination above), event information (Patel at 0061-0062, indicating events as “related content metadata information may comprise … individuals and organizations related to the content item (e.g., actors, athletes, companies, manufacturers, directors, composers, publishers, authors, or the like), locations related to the content item (e.g., set 

Claim 7: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein the one or more images is comprised of a logo, a photograph, a drawing, or any combination thereof (Flake at 0026, photographs, 0027, graphic design, 0055, photographs and photos). 

Claim 8: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein the offer information is associated with an offering of a good or a service (Flake at 0028 and 0029, “product”, 0036 and 0038, product advertisements). 

Claim 11: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein the data indicative of the content comprises a multi-layer document file that includes a hidden layer and wherein the operations further comprise extracting at least one of the one or more text items or the one or more images from the hidden layer (Flake at 0026, a "content aggregator" can collect two-dimensional data (e.g., media data, images, video, photographs, metadata, etc.)”, similar at 0055, the “media data, images, video, photographs” indicating the visual/visible layer or contents, “metadata” indicating the hidden layer, 0035, “metadata that describes entity type 202 (e.g., a chart or graph), description 204 that defines the data (e.g., rate of unemployment from 1910-1940), dimensions (e.g., 2''.times.2.5''), information 

Claim 12: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein the data indicative of the content comprises metadata associated with the content (Flake at 0026, 0055). 

Claim 13: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 12, wherein the metadata includes run date information associated with the content (Patel at 0026-0027, timestamp information), a content identifier (ID) associated with the content (Flake at 0060, “at reference numeral 902, the suitable entity identified and tagged in connection with act 804 can be tagged with data associated with at least one of an entity type, an entity description, dimensions of the entity, a copyright associated with the entity, as well as other relevant information”, where in order to do this – e.g., at least identify a copyright – there must be content identifier of some form), or both. 

Claim 14: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein the operations further comprise generating, for a particular extracted image, a first version of the particular extracted image and a second version of the particular extracted image, wherein the first version has a first image 

Claim 16: Flake, or alternatively Flake in view of Patel, discloses the method of claim 15, wherein the text recognition operation is comprised of an optical character recognition (OCR) operation (Flake at 0046, OCR). 

Claim 17: Flake, or alternatively Flake in view of Patel, discloses the method of claim 15, wherein the data corresponds to a multi-layer document file (Flake at 0026, a "content aggregator" can collect two-dimensional data (e.g., media data, images, video, photographs, metadata, etc.)”, similar at 0055, the “media data, images, video, photographs” indicating the visual/visible layer or contents, “metadata” indicating the hidden layer, 0035, “metadata that describes entity type 202 (e.g., a chart or graph), description 204 that defines the data (e.g., rate of unemployment from 1910-1940), dimensions (e.g., 2''.times.2.5''), information relating to copyright 208 (e.g. owner: Times, source: Bureau of Labor Statistics), as well as other kinds of data” indicating extracted metadata containing text such as the owner and source names). 

Claim 18: Flake, or alternatively Flake in view of Patel, discloses the method of claim 17, wherein the multi-layer document file comprises a hidden layer comprising a first text data and a second text data associated with a second layer of the multi-layer document file (Flake at 0026, a "content aggregator" can collect two-

Claim 19: Flake, or alternatively Flake in view of Patel, discloses the method of claim 15, wherein the first text data and the second text data include common text, and the common text is included in the output text data (Flake at 0026, a "content aggregator" can collect two-dimensional data (e.g., media data, images, video, photographs, metadata, etc.)”, similar at 0055, the “media data, images, video, photographs” indicating the visual/visible layer or contents, “metadata” indicating the hidden layer, 0035, “metadata that describes entity type 202 (e.g., a chart or graph), description 204 that defines the data (e.g., rate of unemployment from 1910-1940), dimensions (e.g., 2''.times.2.5''), information relating to copyright 208 (e.g. owner: Times, source: Bureau of Labor Statistics), where, since the first and second text are included, any text that is/would be common to the first and second text data would also be output since all text would be output). 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as obvious over Flake, or alternatively Flake in view of Patel, and in further view of South, Jr. (U.S. Patent Application Publication No. 2007/0061839, hereinafter South).

Claim 2: Flake, or alternatively Flake in view of Patel, discloses the computer-readable storage device of claim 1, but does not appear to explicitly disclose wherein the directory webpage is hosted on a domain associated with the print publisher. The Examiner notes, however, that whether the webpage is hosted by the print publisher or by any other hosting service, the data would still be available for use in whatever way or manner it is to be used; therefore, hosting at a/the print publisher domain has no functional relationship to the hosting or accessibility of the webpage; therefore, whether the hosting of the webpage is at/under the print publisher domain or another location appears to be nonfunctional descriptive matter that may be granted little if any patentable weight per MPEP § 2111.05. Please see the examples listed at especially MPEP § 2111.05(I)(B).
Nevertheless, South teaches that “[t]raditional newspapers have put editions on the Internet, but for the most part online editions are simply a copy of the printed edition, … provide less content than the corresponding printed edition (for example, omitting pictures) … [and] some newspapers omit advertising in their online version of their paper, foregoing an opportunity for increased advertising revenue” (South at 0009), where the invention of South is to “address the aforementioned problems” (South  at 0010) by providing an “internet news service … defining a local edition … [and] associating a local owner with the local edition … [that] maintains control of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content conversion of Flake, or alternatively Flake in view of Patel, with the hosting of South in order to host a directory webpage at a domain associated with the print publisher so as to enhance advertising value and obviate hosting needs of the advertiser.
The rationale for combining in this manner is that hosting a directory webpage at a domain associated with the print publisher would be applying a known technique to a known device, method, or product ready for improvement to yield predictable 

Claim 5: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, wherein advertisement content is to be published in a newspaper associated with a publisher (Flake at 0027, 0031, “newspaper”), but does not appear to explicitly disclose and wherein the domain associated with the publisher comprises a website associated with the newspaper. The Examiner notes, however, that whether the webpage is hosted by the print publisher or by any other hosting service, the data would still be available for use in whatever way or manner it is to be used; therefore, hosting at a/the print publisher domain has no functional relationship to the hosting or accessibility of the webpage; therefore, whether the hosting of the webpage is at/under the print publisher domain or another location appears to be nonfunctional descriptive matter that may be granted little if any patentable weight per MPEP § 2111.05. Please see the examples listed at especially MPEP § 2111.05(I)(B).
Nevertheless, South teaches that “[t]raditional newspapers have put editions on the Internet, but for the most part online editions are simply a copy of the printed edition, … provide less content than the corresponding printed edition (for example, omitting pictures) … [and] some newspapers omit advertising in their online version of their paper, foregoing an opportunity for increased advertising revenue” (South at 0009), where the invention of South is to “address the aforementioned problems” (South  at 0010) by providing an “internet news service … defining a local edition … 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content conversion of Flake, or alternatively Flake in view of Patel, with the hosting of South in order to host a directory webpage at a domain associated with the print publisher so as to enhance advertising value and obviate hosting needs of the advertiser.
The rationale for combining in this manner is that hosting a directory webpage at a domain associated with the print publisher would be applying a known technique to 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Flake, or alternatively Flake in view of Patel, and in further view of Shimpa et al. (U.S. Patent Application Publication No. 2012/0150634, hereinafter Shimpa).

Claims 9-10: Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 8, but does not appear to explicitly disclose wherein the offering has an expiration date or a validity time period (claim 9) and Flake, or alternatively Flake in view of Patel, discloses the apparatus of claim 3, but does not appear to explicitly disclose wherein the offer information comprises coupon information (claim 10). Shimpa, however, teaches that where advertisements were delivered via newspapers, “advertisements have been transposed to or transformed for electronic mediums, systems, and methods of delivery, e.g. e-mail, Internet web sites”, etc. (Shimpa at 0001), and the inventive “System 10 is configured to generate an e-periodical ad … including a number of time dependent offers … [and] time dependent offers included in e-periodical ads generated by ad application 18 of system 10 may include, e.g., product price offers or product coupons … [and] may include an expiration time defining a day on which the offer will expire” (Shimpa at 0014, see also Shimpa at 0038 and 0050), so as to “generate an e-periodical ad that is editable and customizable on a per user basis” (Shimpa at 0014) and “bring 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content conversion of Flake, or alternatively Flake in view of Patel, in order to both provide offers with expiration dates or validity times and provide coupon offers so as to generate editable ads to bring customers into a store.
The rationale for combining in this manner is that both providing offers with expiration dates or validity times and providing coupon offers would be applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to generate editable ads to bring customers into a store as explained above.

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Flake, or alternatively Flake in view of Patel, and in further view of Sarkar et al. (U.S. Patent Application Publication No. 2004/0010758, hereinafter Sarkar).

Claim 20: Flake, or alternatively Flake in view of Patel, discloses the method of claim 15, further comprising, when the first text data includes text that is not included in the second text data (Flake at 0026, a "content aggregator" can collect two-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content conversion of Flake, or alternatively Flake in view of Patel, with the confidence data of Sarkar in order to output text data based on confidence data so as to improve at least accuracy.
The rationale for combining in this manner is that outputting text data based on confidence data would be applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to improve at least accuracy as explained above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ellis, Miriam, Local Landing Pages: A Guide To Great Implementation In Every Situation, Local SEO, dated 2 April 2014, downloaded 21 April 2021 from https://moz.com/blog/local-landing-pages-guide, indicating that local pages, or local 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622